DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0030658).
Regarding claim 1, Liu teaches a heat exchanger comprising: a plurality of heat transfer tubes (3) extending in a first direction (Fig. 2; vertical direction); a first fin (412) connected to the plurality of heat transfer tubes (Fig. 2) and having a flat portion disposed between two adjacent heat transfer tubes among the plurality of the heat transfer tubes (main central body 412; see Figs. 3 and 4), the first fin extending in a second direction intersecting the first direction (Fig. 3; the second direction is left-right in the Figure); and a plurality of second fins (410) connected to at least one of a windward and leeward end of the flat portion (see Figs. 2-3) of the first fin, the plurality of second fins extending in a third direction intersecting the second direction (at least the portions 4C and 4D extend in this third direction).

Liu further teaches: a connection part connected to each of the plurality of second fins (the connection part is the interface between the second and first fins), per claim 2; a length of each of the tubes in the flow direction of air (Fig. 3; up-down in the figure) is longer than a length of the first fin in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Simpelaar (US 3,190,352).
Regarding claim 4, Liu does not teach notches in the second fins for connecting to the first fin.
Simpelaar teaches that it is old and well-known in the art to form a heat exchanger having first (12) and second (16) fins with notches (19) on the side of the second fin facing the first fin in order to join the two (see Fig. 3).

Regarding claim 5, while as described immediately above, Liu in view of Simpelaar teaches notches on the second fins, it does not teach notches on the first fins. However, as this would merely constitute a rearrangement of parts, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the notches on either of the first or the second fins to achieve the same result.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoshioka (US 2013/0299142).
Regarding claim 6, Liu is ambiguous as to whether or not the second fins (410) extend to and are in contact with headers.
Yoshioka teaches that it is old and well-known in the art for fins (35) to extend all the way into contact with headers (31, 32) attached to opposite ends of the tubes (33) of a heat exchanger (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Liu such that the second fins contact the headers, as taught by Yoshioka, in order to ensure the most thermal exchange possible from the device.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Henderson (US 10,451,297).
Regarding claim 8, Liu does not teach the overall system as recited.
Henderson teaches that refrigerant cycle devices are old and well-known in the art which comprise: a compressor (62) for compressing a refrigerant; a condenser (50) configured to condense the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form any of the heat exchangers of Henderson according to the teachings of Liu as Henderson has not specified any structure at all to his heat exchangers and has left such decisions entirely to one of ordinary skill.
Regarding claim 11, the device of Henderson comprises an indoor unit (20) and, as specified above, any of the heat exchangers (including 40 or 42) may be formed according to the teachings of Liu.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Henderson and JP 2008-96005 A (‘005). 
Liu, as modified by Henderson, does not specify any relation between the first through third directions and a horizontal direction.
‘005 teaches that it is old and well-known to install heat exchangers (see the three segments of 7; Fig. 2) in various orientations relative to a horizontal direction. In at least the two upper orientations which form an inverted “V” shape, the directions which correspond to the second and third directions will intersect with a horizontal direction.
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Liu with the installation orientations taught by ‘005 in order to ensure thorough cooling of air drawn in by the fan from all directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/                Primary Examiner, Art Unit 3763